DETAILED ACTION

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of records Sanders (US 2016/0247499 A1) fails to teach the cited claim limitations of “an self-supporting substrate applied to a first side of the expanded polytetrafluoroethylene layer, wherein the self-supporting substrate defines a contour of the earpiece”. Prior art Sanders teaches a microporous membrane laminate for acoustic venting; discloses a polytetrafluoroethylene (PTFE) membrane having an average pore size between 0.05 .mu.m and 2 .mu.m and a scrim layer laminated to the PTFE membrane to form an acoustic membrane laminate. However, prior art Sanders fails to teach the cited claim limitations of “an self-supporting substrate applied to a first side of the expanded polytetrafluoroethylene layer, wherein the self-supporting substrate defines a contour of the earpiece”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 12, 2021